907 F.2d 1139Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lamar PERRYMAN, Plaintiff-Appellant,v.Edward W. MURRAY;  Department of Corrections, Defendants-Appellees.
No. 90-6527.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 19, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (C/A No. 89-393-AM)
Lamar Perryman, appellant pro se.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Lamar Perryman appeals from the district court's order denying his motion to set aside judgment under Fed.R.Civ.P. 60(b).*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Perryman v. Murray, C/A No. 89-393-AM (E.D.Va. Dec. 21, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Perryman's notice of appeal was not timely as to the order dismissing his complaint.  See Fed.R.App.P. 4(a).  However, according him the benefit of Houston v. Lack, 487 U.S. 266 (1988), his notice of appeal is timely as to the order denying his Rule 60(b) motion.  Therefore, our review is limited to the denial of the Rule 60(b) motion